
	

114 SCON 5 IS: Supporting the goals and ideals of the International Decade for People of African Descent.
U.S. Senate
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. CON. RES. 5
		IN THE SENATE OF THE UNITED STATES
		
			February 24, 2015
			Mr. Cardin submitted the following concurrent resolution; which was referred to the Committee on Foreign Relations
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of the International Decade for People of African Descent.
	
	
 Whereas, in recognition of the African Diaspora, on December 23, 2013, the United Nations General Assembly adopted Resolution 68/237, designating the decade commencing on January 1, 2015, and ending on December 31, 2024, as the International Decade for People of African Descent, with the theme People of African descent: recognition, justice and development;
 Whereas the African Diaspora is expansive, spanning across the globe from the Americas and the Caribbean to Asia and Europe, with persons of African descent having had a historical presence and currently residing on every continent;
 Whereas the historical bonds and shared experiences that tie the African continent with the world must be recalled;
 Whereas the global contributions of people of African descent must be recognized as a means of preserving that heritage;
 Whereas the Final Act of the Conference on Security and Cooperation in Europe, done at Helsinki August 1, 1975, states that participating States will respect human rights and fundamental freedoms … for all without distinction as to race, sex, language or religion;
 Whereas the Organization for Security and Cooperation in Europe, Organization of American States, and other international organizations have undertaken efforts to address the human rights situation of people of African descent;
 Whereas, on December 10, 2014, United States Permanent Representative to the United Nations Samantha Power stated, The United States comes to the International Decade for People of African Descent with a full and robust commitment to ensuring the rights of persons of African descent, and to combating racism and discrimination against them.; and
 Whereas a central goal of the International Decade for People of African Descent is to strengthen national actions and regional and international cooperation for the benefit of people of African descent in relation to the full enjoyment of economic, cultural, social, civil, and political rights for people of African descent; the participation and integration of people of African descent in all political, economic, social, and cultural aspects of society; and the promotion of greater knowledge of, and respect for, the diverse heritage and culture of people of African descent: Now, therefore, be it
		
	
 That Congress— (1)supports the goals and ideals of the International Decade for People of African Descent;
 (2)encourages the recognition and celebration of the collective history and achievements made by people of African descent;
 (3)reaffirms the importance of inclusion and the full and equal participation of people of African descent around the world in all aspects of political, economic, social, and cultural life;
 (4)recognizes bilateral and multilateral efforts to promote democracy, human rights, and the rule of law, including those efforts that target the eradication of poverty, hunger, and inequality; and
 (5)reaffirms the commitment of Congress to address racism, discrimination, and intolerance in the United States and around the globe.
			
